           Case 2:18-cv-03262-GEKP Document 53 Filed 04/17/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES MAYBERRY,                                    :
             Plaintiff                             :                   CIVIL ACTION
                                                   :
                  v.                               :
                                                   :
TRANS UNION, LLC et al.,                           :                   NO. 18-3262
               Defendants                          :


                                       MEMORANDUM

    PRATTER, J.                                                                       APRIL 14, 2020

         James Mayberry seeks reconsideration of the Court’s order granting I.C. Systems, Inc.’s

(“ICS”) motion to compel third-party Advocare Medford Pediatric & Adolescent Medicine’s

(“Advocare”) compliance with an ICS subpoena seeking production of various documents. For

the reasons that follow, Mr. Mayberry’s motion for reconsideration is denied.

                            BACKGROUND AND PROCEDURAL HISTORY

         After Advocare referred a delinquent account to ICS for collection purposes, ICS reported

the account to various credit reporting agencies as associated with Mr. Mayberry. Mr. Mayberry

asserts that the debt associated with the delinquent account was not incurred by him but by his son,

who is also named James Mayberry. Mr. Mayberry claims that ICS violated the Fair Debt

Collection Practices Act when it reported the debt as his own.1

         ICS moved for summary judgment. This matter was originally assigned to the Honorable

Cynthia M. Rufe, who denied ICS’s motion for summary judgment in part because a dispute of

material fact existed as to whether ICS possessed the relevant Advocare account records at the


1
         Mr. Mayberry also brought claims against TransUnion, LLC; Experian Information Solutions, Inc.;
Equifax Information Services, LLC; and National Recovery Agency, but he has settled his claims against
all the defendants other than ICS.


                                                   1
         Case 2:18-cv-03262-GEKP Document 53 Filed 04/17/20 Page 2 of 6




time ICS reported the delinquent account to credit reporting agencies. Shortly after Judge Rufe

denied the motion for summary judgment, the case was reassigned to the undersigned.

       ICS later filed a motion to compel on March 25, 2020, asking the Court to compel third-

party Continuum Health Alliance, LLC (“Continuum”) to comply with a subpoena that ICS had

served on Continuum on November 11, 2019. The Court granted the motion 12 days later on April

6, 2020, having received no response from Mr. Mayberry.                Mr. Mayberry now seeks

reconsideration of the Court’s order granting ICS’s motion to compel.

                                        LEGAL STANDARD

       To succeed on a motion for reconsideration, the moving party “must rely on one of three

grounds: (1) an intervening change in controlling law; (2) the availability of new evidence; or (3)

the need to correct clear error of law [or fact] or prevent manifest injustice.” Lazaridis v. Wehmer,

591 F.3d 666, 669 (3d Cir. 2010) (per curiam); accord Max’s Seafood Cafe ex rel. Lou-Ann, Inc.

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

       Accordingly, “[d]isagreement with the Court's ruling is not proper grounds for a motion

for reconsideration.” Smith v. Unilife Corp., No. 13-5101, 2015 WL 115581, at *1 (E.D. Pa. Jan.

7, 2015). Furthermore, “a motion for reconsideration is not an opportunity for a party to present

previously available evidence or new arguments.” Federico v. Charterers Mut. Assur. Ass’n Ltd.,

158 F. Supp. 2d 565, 578 (E.D. Pa. 2001) (quoting F.D.I.C. v. Parkway Exec. Office Ctr., No. 96-

121, 1997 WL 611674, at *1 (E.D. Pa. Sept. 24, 1997)); see also Romero v. Allstate Ins. Co., 170

F. Supp. 3d 779, 783 (E.D. Pa. 2016) (“Motions for reconsideration may not be used ‘as a means

to argue new facts or issues that inexcusably were not presented to the court in the matter

previously decided.’”) (quoting Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del.

1990)). “Because federal courts have a strong interest in finality of judgments, motions for




                                                  2
           Case 2:18-cv-03262-GEKP Document 53 Filed 04/17/20 Page 3 of 6




reconsideration should be granted sparingly.” Douris v. Schweiker, 229 F. Supp. 2d 391, 408 (E.D.

Pa. 2002) (quoting Cont’l Cas. Co. v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa.

1995)); see also Johnson v. BB & T Corp., No. 17-4490, 2018 WL 1518618, at *2 (E.D. Pa. Mar.

28, 2018) (“Third Circuit law is fairly clear that motions for reconsideration . . . are to be granted

sparingly because of the interests in finality and conservation of scarce judicial resources.”)

(citations and internal quotation marks omitted).

                                            DISCUSSION

          Mr. Mayberry claims that the Court granted ICS’s motion to compel before his 14-day

window to respond had closed and therefore the Court “did not have the benefit of well-established

law that a party may not use a subpoena to obtain discovery after the discovery deadline had

passed.” Mot. for Recons. 3. In support of his motion, Mr. Mayberry argues that the court-ordered

discovery deadline in this case was March 13, 2019 and ICS’s subpoena to Continuum serves to

improperly circumvent that deadline. Relying in part on case law from the District of Maine, Mr.

Mayberry asserts that “there is a relationship between Rule 26 and Rule 45 and ‘parties should not

be allowed to employ a subpoena after a discovery deadline to obtain materials from third parties

that could have been produced before discovery.’” Williamson v. Horizon Lines LLC, 248 F.R.D.

79, 83 (D. Me. 2008) (quoting 9 WRIGHT & MILLER, FED. PRAC. & PROC. CIV. § 2452 (3d ed.

1971)).

          Mr. Mayberry also argues that compelling Continuum to comply with ICS’s subpoena

would unfairly prejudice him by requiring him to engage in further time and expense relating to

discovery that should have been pursued during the discovery phase of the litigation. He claims

that there is no good cause for ICS’s delay in serving its subpoena on Continuum and that the

Court should not permit ICS to obtain discovery now that the deadline has long passed.




                                                  3
         Case 2:18-cv-03262-GEKP Document 53 Filed 04/17/20 Page 4 of 6




       ICS responds that Mr. Mayberry’s motion for reconsideration should be denied because it

is untimely and good cause exists for ICS’s subpoena. Regarding the timeliness issue, ICS cites

this Chamber’s General Pretrial and Trial Procedures, which state:

       Once a motion to compel is filed, the Court likely will schedule a telephone or in-
       person conference within 14 days to resolve the dispute, with or without a formal
       written response from the non-moving party. If the non-moving party wishes the
       Court to consider the response in advance of ruling and/or a conference, such party
       should arrange to have the response delivered to Chambers promptly or request a
       delay in the conference to permit the filing of a written response if the Court has
       not requested one. If the Court has not scheduled a conference to address a motion
       to compel, the non-moving party should submit a written response to the motion
       within seven (7) days of service of the motion.

Judge Gene E.K. Pratter’s General Pretrial and Trial Procedures, Civil Cases § IV.B, available at

https://www.paed.uscourts.gov/documents/procedures/prapol2.pdf (emphasis added).2                  ICS

claims that under this instruction, Mr. Mayberry had seven days to file any response to its motion

to compel, making his response due on or before April 1, 2020.

       ICS also argues that there is good cause validating its subpoena. Because Judge Rufe

determined at the summary judgment stage that a genuine dispute of material fact existed as to

what information ICS had at the time it reported Mr. Mayberry’s information to credit reporting

agencies, ICS asserts that it needs records from Continuum, the billing servicer for Advocare, to

resolve that factual dispute. ICS also claims that federal courts routinely enforce subpoenas for

limited additional discovery, even when issued outside of the standard discovery schedule, and

none of the case law Mr. Mayberry cites addresses subpoenas targeting narrow and specific

information that the court identified as essential to resolving a dispute of material fact.




2
       The Court acknowledges that this case was originally assigned to Judge Rufe and so her Policies
and Procedures applied until November 15, 2019 when the case was transferred. Since that transfer, Judge
Gene E.K. Pratter’s General Pretrial and Trial Procedures have applied.


                                                   4
         Case 2:18-cv-03262-GEKP Document 53 Filed 04/17/20 Page 5 of 6




        The Court will not grant the motion for reconsideration because Mr. Mayberry has not

identified an intervening change in controlling law, the availability of new evidence, or the need

to correct clear error of law or fact or prevent manifest injustice. At most, Mr. Mayberry has

identified case law holding that subpoenas issued after the discovery deadline has passed should

either be treated as requests to reopen discovery or should not be permitted because they

circumvent court-ordered deadlines. These cases do not state or stand for the proposition that a

court may not grant such a request or permit said additional discovery. Indeed, the District of

Maine case that Mr. Mayberry relies on acknowledges that the federal courts differ among their

approach to post-discovery subpoenas and cites a case from within the Third Circuit that counters

Mr. Mayberry’s position. See Williamson, 248 F.R.D. at 83 (“It is true that O'Boyle v. Jensen, 150

F.R.D. 519 (M.D. Pa. 1993) held to the contrary, but O’Boyle is in the distinct minority.”).

        Even if O’Boyle constitutes the “distinct minority” approach to post-discovery subpoenas,

the case still represents an approach that courts in this circuit have employed and permitted under

the Federal Rules. The court’s reasoning in O’Boyle is particularly relevant under the facts present

here:

        The subpoenas at issue are addressed to third parties, not to the plaintiff. The
        discovery deadline established by the court precludes parties from conducting any
        further discovery addressed to each other or requiring one another’s presence or
        participation, e.g. discovery in the form of interrogatories or depositions. It was
        not intended to preclude, and does not preclude, parties from gathering additional
        information on their own case or that of their opponent through independent lines
        of inquiry not directed to, or requiring the participation of, the other side.

150 F.R.D. at 520. Here, ICS’s subpoena is directed to a third-party, serves to obtain information

material to ICS’s defense, and does not require Mr. Mayberry’s participation. Permitting ICS to

obtain this information from Continuum does not constitute a clear error of law or result in manifest

injustice.




                                                 5
        Case 2:18-cv-03262-GEKP Document 53 Filed 04/17/20 Page 6 of 6



       Furthermore, Mr. Mayberry' s arguments could have and should have been raised in a

response to ICS's motion to compel. Mr. Mayberry failed to respond to the motion in the time

allotted under this Chambers' General Pretrial and Trial Procedures, and the Court need not

consider arguments that Mr. Mayberry could have but failed to raise before the Court's decision.

Nonetheless, even considering Mr. Mayberry's arguments in support of his motion for

reconsideration on the merits, the Court must deny the motion as explained above because Mr.

Mayberry has not identified an intervening change in controlling law, the availability of new

evidence, or the need to correct clear error of law or fact or prevent manifest injustice.

                                           CONCLUSION

       For the foregoing reasons, the Court denies the motion for reconsideration. An appropriate

order follows.


                                                      BY THE COURT:




                                                      UNITED STATES DISTRICT JUDGE




                                                  6
